Case 2:18-cv-03273-SJF-AKT Document 44 Filed 12/20/19 Page 1 of 2 PageID #: 1455




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 BENIGNA CARBAJAL, SHAULAT ALI
 CHAUDHRY, MUNEER HALEEM, DALIA
 WILCENSKI, KHALID MAHMOOD, ULISES
 ENRIQUE SANTOS LOPEZ, RASHAD RASHEED,                   Case No. 2:18-cv-03273 (SJF)(AKT)
 MUHAMMAD KHALID NAZIR, ARIF MEHMOOD,
 IMRAN SAEED, MARIA LOURDES LOPEZ
 TORRES, JUAN JOSE CASTELANOS,
 ALEXANDER TORRES, MUHAMMAD QAMAR
 UL ZAMAN, LUBNA QUAMAR, NISAR
 CHAUDHRY, EMAD SHAHID QURAISHI,
 VRAJESH PATEL, JASBIR BADDHAN, and
 WILFIDO VASQUES VALDEZ, individually and on
 behalf of others similarly situated,

                              Plaintiffs,

              v.

 7-ELEVEN, INC. and CHOE YONG MIN,

                              Defendants.


                   NOTICE OF MOTION FOR SUMMARY JUDGMENT

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

 Support of the Defendant 7-Eleven, Inc.’s (“7-Eleven”) Motion for Summary Judgment; the

 Statement of Undisputed Material Facts Pursuant to Local Rule 56.1 in Support of 7-Eleven’s

 Motion for Summary Judgment; the Declaration of Norman M. Leon, dated September 9, 2019,

 with supporting exhibits annexed thereto; the Declaration of Daniel Soper, dated September 9,

 2019; and the Declaration of Deborah Edwards, dated August 31, 2019, Defendant 7-Eleven

 hereby moves this Court before the Honorable Sandra J. Feuerstein in Courtroom 1010 of the

 United States District Court for the Eastern District of New York, 100 Federal Plaza, Central

 Islip, New York 11722, at a date and time to be determined, for an Order pursuant to Rule 56 of
Case 2:18-cv-03273-SJF-AKT Document 44 Filed 12/20/19 Page 2 of 2 PageID #: 1456




 the Federal Rules of Civil Procedure granting summary judgment in favor of 7-Eleven on all of

 the plaintiffs’ claims asserted against 7-Eleven in the above-captioned action, and granting such

 other and further relief as the Court deems just and proper.

        In accordance with the Court’s July 9, 2019 Order, opposition papers and any reply

 papers shall be filed in accordance with the Individual Rules of Honorable Sandra J. Feuerstein

 and Local Civil Rules 7.1 and 11.1 of the United State District Court for the Eastern District of

 New York.

 Dated: New York, New York
        September 9, 2019                         Respectfully submitted,

                                                  DLA PIPER LLP (US)

                                                  By: /s/ Norman M. Leon
                                                     Norman M. Leon

                                                  DLA PIPER LLP (US)
                                                  Norman M. Leon, Esq.
                                                  444 West Lake Street, Suite 900
                                                  Chicago, Illinois 60606
                                                  Tel.: (312) 368-4000
                                                  Email: norman.leon@dlapiper.com

                                                  Joseph A. Piesco, Esq.
                                                  Garrett D. Kennedy, Esq.
                                                  1251 Avenue of the Americas
                                                  New York, New York 10020
                                                  Tel.: (212) 335-4500
                                                  Email: joseph.piesco@dlapiper.com
                                                  Email: garrett.kennedy@dlapiper.com

                                                  Attorneys for Defendant 7-Eleven, Inc.




                                                  2
